Citation Nr: 1525800	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a disability exhibited by bad circulation of the upper extremities, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for a disability exhibited by bad circulation of the lower extremities, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for ulcers, to include as secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for hypertensive cardiovascular disease and left ventricular hypertrophy, claimed as chest pains, to include as secondary to service-connected diabetes mellitus.

5. Entitlement to service connection for vascular headaches/migraines, to include as secondary to service-connected diabetes mellitus.

6. Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a September 2008 statement, the Veteran withdrew his request for a Board hearing.  Thus, the Board may proceed with a decision at this time.

These matters were before the Board in August 2012 and May 2014 and have since been returned to the Board for adjudication.  With respect to the issues decided herein, a review of the claims file reveals substantial compliance with respect to the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a September 2014 rating decision, service connection for peripheral neuropathy of the upper and lower extremities was granted.  The Veteran has not disagreed with the initial ratings or effective dates assigned for those disabilities.  As the grant of service connection is considered a full grant of the benefits sought on appeal with respect to those disabilities, those issues are no longer before the Board.  38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a disability manifested by bad circulation of the upper extremities.

2. The Veteran does not have a disability manifested by bad circulation of the lower extremities.

3. The Veteran does not have ulcers.

4. The Veteran does not have a heart disability other than service-connected CAD that is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1. A disability manifested by bad circulation of the upper extremities was not incurred or aggravated by military service, nor is such caused by or aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2. A disability manifested by bad circulation of the lower extremities was not incurred or aggravated by military service, nor is such caused by or aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3. Ulcers were not incurred or aggravated by military service, nor is such caused by or aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4. A heart disability other than CAD was not incurred or aggravated by military service, nor is such caused by or aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated August 2012, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, a fully compliant notice was later issued and the claims were thereafter readjudicated in a January 2013 Supplemental Statement of the Cases (SSOC). Accordingly, any timing deficiency has here been appropriately cured.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board, therefore, finds that all notice required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

With respect to the issues decided herein, the Veteran was afforded VA examinations to determine the nature and etiology of any ulcers, disabilities manifested by poor circulation of the upper or lower extremities, or any heart disabilities. The examiners explained that the Veteran does not have any disability manifested by poor circulation of the upper or lower extremities or ulcers.  Additionally, an examiner explained that the Veteran does not suffer from any heart disability of than CAD, for which the Veteran is already service connected for.  As each examiner provided thorough and cogent explanations of why the Veteran does not suffer from any diagnosable disabilities, those examinations are adequate.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

Additionally, substantial compliance with the Board's May 2014 remand instructions has been achieved.  All outstanding records have been obtained and associated with the Veteran's claims file.  Additionally, the Veteran was afforded VA examinations for the issues decided herein, as discussed above.  Those examiners concluded that the Veteran does not suffer from any diagnosable disabilities related to the issues decided herein.  Thus, substantial compliance with the Board's May 2014 remand instructions has been achieved.  See Stegall, 11 Vet. App. at 271.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

A. Disabilities Manifested by Poor Circulation of the Upper and Lower Extremities

The Veteran argues that service connection is warranted for a disability manifested by poor circulation of the upper and lower extremities, as secondary to his service-connected diabetes mellitus.

The Veteran's treatment records do not evidence any diagnosed disability manifested by poor circulation of the upper or lower extremities.

The Veteran was afforded a VA examination in June 2014.  There, the Veteran denied any symptomatology related to poor circulation of the upper and lower extremities.  He specifically denied claudication, aching and fatigue in the legs upon standing and walking, and edema.  The Veteran denied any related circulatory symptoms of his upper and lower extremities.  The examiner explained that the Veteran has no diagnosable disability manifested by poor circulation of the upper or lower extremities.  The examiner rendered this conclusion based on a review of the Veteran's medical records and a physical examination of the Veteran.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In this instance, there is no competent and credible evidence that the Veteran has ever been diagnosed with a disability manifested by poor circulation of the upper or lower extremities.  While the Veteran filed a claim for service connection for bad circulation of the upper and lower extremities, he also explained to the June 2014 VA examiner that he has never by diagnosed with any disability manifested by poor circulation of the upper or lower extremities.  Indeed, the Veteran also denied any symptomatology related to poor circulation of the upper and lower extremities.  The Veteran's statements to the VA examiner render his prior statement that he experiences a disability manifested by poor circulation of the lower and upper extremities not credible.  See Cazula v. Brown, 7 Vet. App. 498 (1995) (consistency of evidence to be used in determining credibility).  Indeed, the most probative evidence of record is the June 2014 VA examination as the examiner explained that the Veteran does not have a disability manifested by poor circulation of the upper or lower extremities, after a physical examination of the Veteran.  Id at 506 (Board charged with assessing the probative value of all evidence of record).

The Board notes that service connection has been granted for peripheral neuropathy of the upper and lower extremities.  See September 2014 Rating Decision.  However, as explained above, aside from peripheral neuropathy, there is no evidence of any diagnosed disabilities manifested by poor circulation aside from peripheral neuropathy.  As such, service connection on either a direct or secondary basis is not warranted as the evidence is against a finding that the Veteran suffers from any disability manifested by poor circulation of the upper or lower extremities.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability manifested by poor circulation of the upper or lower extremities is denied.  See 38 U.S.C.A §5107.




B. Ulcers

The Veteran asserts that service connection for ulcers is warranted.  However, a review of the evidence of record indicates that the Veteran does not suffer from ulcers.

A September 2007 VA treatment record (Virtual VA) notes no ulcers.

An April 2008 VA treatment record (Virtual VA) notes no ulcers.

A December 2008 VA treatment record (Virtual VA) notes no ulcers.

An October 2010 VA treatment record (Virtual VA) notes no ulcers.

A March 2011 VA treatment record (Virtual VA) notes no ulcers.

An August 2011 VA treatment record (Virtual VA) notes no ulcers. 

A January 2012 VA treatment record (Virtual VA) noted no history of ulcers.

A November 2012 VA treatment record (Virtual VA) noted no history of ulcers.

An April 2014 VA treatment record (Virtual VA) notes no ulcers.

The Veteran was afforded a VA examination in June 2014.  There, the examiner noted that the Veteran denied ever being diagnosed with any gastric or intestinal disease, including ulcers.  The Veteran denied any gastrointestinal symptoms during the VA examination.  The examiner stated that the Veteran does not have ulcers.  The examiner stated that upon physical examination and interview of the Veteran, there was no evidence that the Veteran had any ulcers or any intestinal disease.

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, supra.  While the Veteran may have filed a claim purporting to have ulcers, any such assertion by the Veteran is rendered not credible by his statement to the June 2014 VA examiner, when the Veteran expressly denied ever having been diagnosed with ulcers or any gastrointestinal disorder.  See Cazula v. Brown, 7 Vet. App. 498 (1995) (consistency of evidence to be used in determining credibility).  In any event, the most probative evidence is the June 2014 VA examination report, where after a thorough examination of the Veteran, the examiner explained that the Veteran does not suffer from ulcers.  Id at 506.  Without any competent and credible evidence that the Veteran has ever been diagnosed with ulcers, the claim of service connection for ulcers must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt rule does not apply.  See 38 U.S.C.A §5107.

C. Hypertensive Cardiovascular Disease and Left Ventricular Hypertrophy

The Veteran argues that service connection is warranted for hypertensive cardiovascular disease and left ventricular hypertrophy.  The Veteran is presently service connected for CAD.

The Veteran was afforded a VA examination in June 2014.  There, the examiner explained that the Veteran has CAD.  The examiner noted that the Veteran experiences hypertrophy.  When discussing the Veteran's medical history related to the Veteran's heart, the examiner explained that the Veteran is already service connected for CAD.  The examiner indicated that left ventricular hypertrophy is a component of the Veteran's already service-connected CAD.  The examiner did not offer a diagnosis of hypertensive cardiovascular disease. 

The Board acknowledges several notations of left ventricular hypertrophy.  See November 2011 VA Examination Report; December 2010 VA Treatment Record.  However, the Board finds the June 2014 VA examiner's indication that left ventricular hypertrophy is a component of CAD, rather than a separate and distinct disability, probative.  Indeed, the June 2014 VA examiner did not offer a separate diagnosis of left ventricular hypertrophy.  Rather, the examiner diagnosed the Veteran with CAD and then discussed left ventricular hypertrophy as a symptom of the Veteran's service-connected CAD.  Further, the Veteran's CAD is rated under Diagnostic Code 7005, which uses left ventricular dysfunction as a symptom upon which the Veteran's CAD is rated.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  To award service connection for left ventricular hypertrophy, which is a component of the Veteran's CAD and a symptom for which the Veteran's CAD is rated under Diagnostic Code 7006, would violate the provisions against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, there is no evidence that the Veteran has ever been diagnosed with hypertensive cardiovascular disease.  Indeed, upon a thorough examination of the Veteran, the June 2014 VA examiner explained that the only diagnosable heart disability that the Veteran suffers from is CAD.  The Board finds the June 2014 VA examiner's declination to diagnose the Veteran with any heart disability separate from CAD highly probative since the examiner performed a thorough physical examination of the Veteran and offered a detailed review of all of the Veteran's CAD symptomatology.  See Cazula, 7 Vet. App. at 506.  There is simply no evidence within the record that the Veteran has been diagnosed with hypertensive cardiovascular disease.  Without a diagnosis of such, service connection cannot be awarded on any basis.  See Degmetich, supra.

As such, the preponderance of the evidence is against the Veteran's claim.  Left ventricular hypertrophy is a component of the Veteran's service-connected CAD and not a separate and distinct disability.  Further, as the Veteran's CAD is rated under Diagnostic Code 7005 in part based on left ventricular dysfunction, and hypertensive cardiovascular disease is rated under Diagnostic Code 7007, with the exact same criteria; assigning separate evaluations would violate the rule against pyramiding.  38 C.F.R. § 4.14.  Additionally, there is no competent evidence showing that the Veteran has been diagnosed with hypertensive cardiovascular disease.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt rule does not apply.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a disability manifested by poor circulation of the upper extremities is denied.

Entitlement to service connection for a disability manifested by poor circulation of the lower extremities is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for hypertensive cardiovascular disease and left ventricular hypertrophy is denied.


REMAND

As discussed above, this matter was before the Board in May 2014, when it was remanded for further evidentiary development.  

Regarding service connection for a psychiatric disability, the examiner declined to diagnose the Veteran with PTSD.  However, the examiner offered Axis I diagnoses of depression not otherwise specified (NOS) and cognitive disorder NOS.  Per the Board's May 2014 remand, the examiner was to offer an opinion as to whether it was at least as likely as not that any psychiatric disability diagnosed other than PTSD was at least as likely as not related to service.  The examiner offered no opinion as to the etiology of depression NOS or a cognitive disorder NOS.  To ensure substantial compliance with the Board's May 2014 remand directives, an addendum opinion clarifying such is necessary.  See Stegall, supra.

Regarding service connection for headaches, a June 2014 VA examiner opined that it was less likely than not that the Veteran's current headache disability had its onset in service or is otherwise related to service, including his presumed exposure to Agent Orange while serving in Vietnam.  As rationale, the examiner stated that an August 1968 STR noted a headache associated with a contusion, but STRs were silent as to any headaches thereafter.  First, the examiner offered no opinion as to whether the Veteran's headaches are related to his presumed exposure to Agent Orange, as requested in the May 2014 remand.  Second, while the examiner states that the Veteran had a headache in service, see August 1968 STR, he does not explain why the lack of any headaches during service after August means that current headaches are not related to service.  Simply put, the examiner merely states that the Veteran experienced a headache in service then, during service, did not experience another headache.  In order to substantially comply with the Board's May 2014 remand directives, a remand is necessary to determine whether the Veteran's headaches are related to service, to include his presumed exposure to Agent Orange while serving in Vietnam.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the June 2014 VA examiner. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner and the report of examination should note review of the claims file.

For each psychiatric disability diagnosed (including depression NOS and cognitive disorder NOS), the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.

If the examiner who provided the June 2014 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Return the claims file to the June 2014 VA examiner. The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner and the report of examination should note review of the claims file.

The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current headaches are related to service, to include his presumed exposure to Agent Orange while serving in Vietnam.

If the examiner determines that headaches are not related to service, the examiner must explain why the August 1968 STR showing headaches in service is not evidence that headaches are related to service.

If the examiner who provided the June 2014 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


